DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Connor (US20170164878; cited by Applicant) in view of Mirov (US10485478).
Regarding claim 1, Connor discloses a blood glucose measurement device (Paragraph [0115], “a wearable device for non-invasive glucose monitoring”) comprising: a substrate (Paragraph [0115], “attachment member”); a first resonance sensor and a second resonance sensor (Paragraph [0210], “In an example, changes in intra-body glucose levels can change the resonant frequency of a resonator within a wearable glucose-monitoring microwave sensor” & Paragraph [0245], “first and second wearable glucose-monitoring microwave sensors”) arranged on the substrate (Paragraph [0115], “an attachment member which spans at least a portion of the circumference of a person's arm; an enclosure which is part of and/or attached to the attachment member; an elastic member filled with a fluid, gel, or gas which is attached to and/or part of the enclosure; and one or more biometric sensors which record biometric data concerning the person's arm tissue, wherein these one or more biometric sensors are attached to a circumference-center-facing wall of the elastic member”). 
Connor does not disclose a shield layer arranged below the second resonance sensor with respect to a direction from the second resonance sensor toward a subject.
However, Mirov does not discloses a shield layer arranged below the second resonance sensor with respect to a direction from the second resonance sensor toward a subject (In light of paragraph [0047] in specification (“inductively coupled resonance circuit”),  examiner interprets shield as a magnetic shield--Col 3 lines 37-39 “The wearable device could include one or more magnetic shield elements to shield components of the wearable device from electromagnetic energy” & Col 3 lines 57-61 “In some examples, the sensor is disposed on a side of the magnetic shield opposite the coil and accesses (e.g., illuminates, detects light or other energy received from) the external body surface of a wearer through a hole or other feature of the magnetic shield” & The body produces electromagnetic energy that can interfere with a system that is measuring external electromagnetic energy so the shield can be located to block the electromagnetic energy from the body). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Connor to incorporate the teachings of Mirov by adding a shield layer arranged below the second resonance sensor with respect to a direction from the second resonance sensor toward a subject. It would be obvious to one skilled in the art who is trying to measure external electromagnetic energy to use the shield to block the electromagnetic energy from the body).  

Regarding claim 2, the combination of Connor and Mirov discloses the device according to claim 1.
Connor further discloses wherein the first resonance sensor is arranged next to the second resonance sensor in parallel (Paragraph [0245], ”In an example, the first and second wearable glucose-monitoring microwave sensors can be stacked and/or parallel to each other”).
	
Regarding claim 3, the combination of Connor and Mirov discloses the device according to claim 1.
Mirov further discloses wherein the first resonance sensor is arranged below the shield layer with respect to the direction from the second resonance sensor toward a subject (Col 3 lines 37-39, “The wearable device could include one or more magnetic shield elements to shield components of the wearable device from electromagnetic energy” & Col 3 lines 51-57 “In some examples, the coil and sensor are disposed on a first printed circuit (e.g., a flexible printed circuit) and connected to elements on the other side of the magnetic shield (e.g., the rechargeable battery, the recharger, other electronics) by a flexible interconnect that passes through a slot, hole, or other feature of the magnetic shield”.).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Connor to incorporate the teachings of Mirov by adding wherein the first resonance sensor is arranged below the shield layer with respect to the direction from the second resonance sensor toward a subject. The reason for having the first sensor below the shield layer is so the sensor can measure the signal from the body without outside noise.

Regarding claim 4, the combination of Connor and Mirov discloses the device according to claim 1.
Connor further discloses an electromagnetic wave transmission layer arranged below the first resonance sensor with respect to a direction from the first resonance sensor toward a subject (Paragraph [0198], “In an example, a wearable device for non-invasive glucose monitoring can further comprise an energy conductor between an energy emitter and an energy receiver which increases the transmission of energy from the emitter to the receiver. In an example, an energy conductor between a light energy emitter and a light energy receiver can be an optical lens and/or fiber optic conduit”).  

Regarding claim 5, the combination of Connor and Mirov discloses the device according to claim 4.
The combination of Connor and Mirov further discloses wherein the shield layer and the electromagnetic wave transmission layer are formed at the same height.
Connor shows that the “electromagnetic wave transmission layer” is located between the “energy emitter” which is this case the body, and the “energy receiver” which in this case is sensor #1. Mirov shows that the shield is located between the sensor and the coil which in this case is the source of the magnetic field which is the body. Since both layers are between the substrate and sensors, they would be formed at the same height so the prior arts teach the claimed language.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Connor to incorporate the teachings of Mirov by adding wherein the shield layer and the electromagnetic wave transmission layer are formed at the same height. It would be obvious to form the layers at the same height to calibrate external noise by equalizing the distance between the sensors and the subject.

Regarding claim 7, the combination of Connor and Mirov discloses the device according to claim 1.
Mirov further discloses wherein the shield layer is formed of a ferrite (Col 3 lines 45-48).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Connor to incorporate the teachings of Mirov by adding wherein the shield layer is formed of a ferrite. A ferrite shield is a commonly used material that is a magnetic shield.

Regarding claim 8, the combination of Connor and Mirov discloses the device according to claim 1.
Connor further discloses a processor configured to, based on a subject reaching or coming into contact -24 -0503-0450 (MD-201708-003-1-US0, OEC/11407/US)English Translation with the first resonance sensor and the second resonance sensor, obtain information regarding a blood glucose level of the subject (Paragraph [0126], “a data processor which receives data from the energy receiver which is analyzed in order to measure the person's body glucose level”) based on a shift of a resonance frequency of each of the first resonance sensor and the second resonance sensor (Paragraph [0167], “In an example, there can be a resonator between a microwave energy emitter and a microwave energy receiver, wherein the resonant frequency of the resonator is changed by changes in body glucose levels of nearby tissue and/or fluid.”).  

Claim 6 is rejected under 35 U.S.C. 102 as being unpatentable over Connor and Mirov as applied to claim 1 above, and further in view of Caduff (US20120095307).
Regarding claim 6, the combination of Connor and Mirov discloses the device according to claim 1.
The combination of Connor and Mirov does not disclose wherein the shield layer is formed to be embedded in the substrate.
However, Caduff discloses wherein the shield layer is formed to be embedded in the substrate (Paragraph [0009], “A shield electrode can be embedded within the substrate in order to shield the electronics on the second side of the substrate” & Paragraph [0031], “The primary purpose of shield electrode 18a, 18b is to shield the electronics within the device from high frequency electromagnetic radiation and to form a defined ground”)
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Connor and Mirov to incorporate the teachings of Caduff by adding wherein the shield layer is formed to be embedded in the substrate. If the shield layer is embedded in the substrate, it allows for a more compact design.

Claims 9-10 are rejected under 35 U.S.C. 102 as being unpatentable over Connor and Mirov as applied to claim 1 above, and further in view of Hancock (GB2428093).
Regarding claim 9, the combination of Connor and Mirov discloses the device according to claim 9.
The combination of Connor and Mirov does not disclose wherein the processor is configured to: based on a subject reaching or coming into contact with the first resonance sensor and the second resonance sensor, subtract a shift value of the resonance frequency of the second resonance sensor from a shift value of the resonance frequency of the first resonance sensor, and obtain information regarding a blood glucose level of the subject corresponding to the subtracted value.
However, Hancock discloses wherein the processor is configured to: based on a subject reaching or coming into contact with the first resonance sensor and the second resonance sensor, subtract a shift value of the resonance frequency of the second resonance sensor from a shift value of the resonance frequency of the first resonance sensor, and obtain information regarding a blood glucose level of the subject corresponding to the subtracted value (Page 6, “Frequency shift information may also be used to represent changes in concentrations of constituents. In this measurement scheme, shifts in frequency of certain characteristics of the phase and magnitude response may also be used as a representative measure of changes in concentration of constituents. For example, a shift in frequency of a null or minima contained within the magnitude versus frequency response may represent an increase in blood-glucose concentration. Said frequency shift may be measured by comparing the difference between the frequency at which a null point (minima) occurs for normal conditions with the measured frequency null position; alternatively, it may be preferable to measure a percentage change. Variations in temperature and tissue fat may cause frequency additional shifts and these will need to be subtracted or nulled to obtain the frequency shift component that represents only a change in blood-glucose concentration”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Connor and Mirov to incorporate the teachings of Hancock by adding wherein the processor is configured to: based on a subject reaching or coming into contact with the first resonance sensor and the second resonance sensor, subtract a shift value of the resonance frequency of the second resonance sensor from a shift value of the resonance frequency of the first resonance sensor, and obtain information regarding a blood glucose level of the subject corresponding to the subtracted value. The subtraction is advantageous because it corrects the calibration offset.

Regarding claim 10, the combination of Connor and Mirov discloses the device according to claim 1.
The combination of Connor and Mirov does not disclose a communicator comprising circuitry; and a processor configured to, based on a subject reaching or coming into contact with the first resonance sensor and the second resonance sensor, control the communicator to transmit a shift of a resonance frequency of each of the first resonance sensor and the second resonance sensor to an external device.
However, Hancock discloses a communicator comprising circuitry; and a processor configured to, based on a subject reaching or coming into contact with the first resonance sensor and the second resonance sensor, control the communicator to transmit a shift of a resonance frequency of each of the first resonance sensor and the second resonance sensor to an external device (Page 6,  Preferably, the invention may be configured using a pair of aligned miniature non- obtrusive transceivers or a single non-obtrusive miniature transceiver, to enable wireless data to be transmitted to a personal computer, or relayed over the telephone line. This aspect of the invention enables the patient to monitor their blood-glucose level whilst using their home computer or personal development assistant (PDA) device”)
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Connor and Mirov to incorporate the teachings of Hancock by adding a communicator comprising circuitry; and a processor configured to, based on a subject reaching or coming into contact with the first resonance sensor and the second resonance sensor, control the communicator to transmit a shift of a resonance frequency of each of the first resonance sensor and the second resonance sensor to an external device. The advantage of transmitting the shift of a resonance frequency is so the external device can provide accurate glucose information.

Claims 11-12 are rejected under 35 U.S.C. 102 as being unpatentable over Connor and Mirov as applied to claim 1 above, and further in view of Demir (US20160354174).
Regarding claim 11, the combination of Connor and Mirov discloses the device according to claim 1.
The combination of Connor and Mirov does not disclose a strain sensor for detecting a shape strain of the first resonance sensor and the second resonance sensor.
However, Demir discloses a strain sensor for detecting a shape strain of the first resonance sensor and the second resonance sensor (Paragraph [0007], “Specifically, the wireless strain sensing device includes a stress member and a plurality of wireless resonating strain sensors disposed at different areas on the stress member. Each of the wireless resonating stain sensors comprises a strain sensing circuit that functions as a strain gauge and a resonator and composed of a first dielectric layer composed of dielectric material disposed over the stress member, and a first conductive layer disposed over the first dielectric layer. Each of the wireless resonating strain sensors is configured to have a resonant frequency that is spectrally separated from each other to enable each of the resonant frequencies of the wireless resonating strain sensors to be distinguishable from each other even when the strain applied to the stress member causes shifting of the resonance frequency thereof”
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Connor and Mirov to incorporate the teachings of Demir by adding a strain sensor for detecting a shape strain of the first resonance sensor and the second resonance sensor. The strain sensor is advantageous because it measures the shift of the resonance frequency which is used to calibrate the glucose measurement.

Regarding claim 12, the combination of Connor, Mirov, and Demir discloses the device according to claim 11. 
Demir further discloses wherein the strain sensor comprises a first strain sensor arranged to be adjacent to the first resonance sensor and a second strain sensor arranged to be adjacent to the second resonance sensor.  (Paragraph [0007], “a plurality of wireless resonating strain sensors disposed at different areas on the stress member”)
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Connor and Mirov to incorporate the teachings of Demir by adding wherein the strain sensor comprises a first strain sensor arranged to be adjacent to the first resonance sensor and a second strain sensor arranged to be adjacent to the second resonance sensor.

Claim 13 is rejected under 35 U.S.C. 102 as being unpatentable over Connor, Mirov, and Demir as applied to claim 12 above, and further in view of Tahmasebi (US20160015363).
Regarding claim 13, the combination of Connor, Mirov, and Demir discloses the device according to claim 12. 
The combination of Connor, Mirov, and Demir does not disclose wherein the first strain sensor is arranged to surround the first resonance sensor and the second strain sensor is arranged to surround the second resonance sensor.
However, Tahmasebi discloses wherein the first strain sensor is arranged to surround the first resonance sensor and the second strain sensor is arranged to surround the second resonance sensor (Paragraph [0008], “[0008] One form of the present invention is a medical instrument employing an ultrasound probe and a strain sensor. The ultrasound probe includes an ultrasound transducer for acquiring ultrasound images of an anatomical region. The strain sensor is arranged on the ultrasound probe to measure a longitudinal strain applied by the anatomical region on the ultrasound probe as the ultrasound transducer acquires images of the anatomical region. The strain sensor encircles a longitudinal axis of the ultrasound probe and is spaced from the ultrasound transducer relative to the longitudinal axis of the ultrasound probe”).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Connor, Mirov, and Demir to incorporate the teachings of Tahmasbi by adding wherein the first strain sensor is arranged to surround the first resonance sensor and the second strain sensor is arranged to surround the second resonance sensor. The strain sensor needs to surround the resonance sensor in order to get an accurate reading when measuring the shift.

Claims 14-15 are rejected under 35 U.S.C. 102 as being unpatentable over Connor, Mirov, and Demir as applied to claim 11 above, and further in view of Hancock.
Regarding claim 14, the combination of Connor, Mirov, and Demir discloses the device according to claim 11. 
The combination of Connor, Mirov, and Demir does not disclose a processor configured to, based on a subject reaching or coming into contact with the first resonance sensor and the second resonance sensor, obtain information regarding a blood glucose level of the subject based on a shift of a resonance frequency of each of the first resonance sensor and the second resonance sensor and sensed data obtained through the strain sensor.  
However, the combination of Connor, Mirov, Demir, and Hancock discloses a processor configured to, based on a subject reaching or coming into contact with the first resonance sensor and the second resonance sensor, obtain information regarding a blood glucose level of the subject based on a shift of a resonance frequency of each of the first resonance sensor and the second resonance sensor and sensed data obtained through the strain sensor.  
Demir discloses (Page 6, “Frequency shift information may also be used to represent changes in concentrations of constituents. In this measurement scheme, shifts in frequency of certain characteristics of the phase and magnitude response may also be used as a representative measure of changes in concentration of constituents. For example, a shift in frequency of a null or minima contained within the magnitude versus frequency response may represent an increase in blood-glucose concentration. Said frequency shift may be measured by comparing the difference between the frequency at which a null point (minima) occurs for normal conditions with the measured frequency null position; alternatively, it may be preferable to measure a percentage change. Variations in temperature and tissue fat may cause frequency additional shifts and these will need to be subtracted or nulled to obtain the frequency shift component that represents only a change in blood-glucose concentration”).
Hancock discloses (Paragraph [0007], “Specifically, the wireless strain sensing device includes a stress member and a plurality of wireless resonating strain sensors disposed at different areas on the stress member. Each of the wireless resonating stain sensors comprises a strain sensing circuit that functions as a strain gauge and a resonator and composed of a first dielectric layer composed of dielectric material disposed over the stress member, and a first conductive layer disposed over the first dielectric layer. Each of the wireless resonating strain sensors is configured to have a resonant frequency that is spectrally separated from each other to enable each of the resonant frequencies of the wireless resonating strain sensors to be distinguishable from each other even when the strain applied to the stress member causes shifting of the resonance frequency thereof”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Connor and Mirov to incorporate the teachings of Demir and Hancock.  The strain sensor of Hancock is used to measure the shift of the resonance frequency. As disclosed by Demir, the shift of the resonance frequency affects the measurement of blood glucose in the body. Thus it would be useful to measure it to get an accurate blood glucose level.

Regarding claim 15, the combination of Connor, Mirov, Demir and Hancock discloses the device according to claim 14. 
	Demir further discloses obtain a shift value of a resonance frequency due to shape strain of each of the first resonance sensor and the second resonance sensor based on sensed data obtained by the strain sensor (Paragraph [0007], “Specifically, the wireless strain sensing device includes a stress member and a plurality of wireless resonating strain sensors disposed at different areas on the stress member. Each of the wireless resonating stain sensors comprises a strain sensing circuit that functions as a strain gauge and a resonator and composed of a first dielectric layer composed of dielectric material disposed over the stress member, and a first conductive layer disposed over the first dielectric layer. Each of the wireless resonating strain sensors is configured to have a resonant frequency that is spectrally separated from each other to enable each of the resonant frequencies of the wireless resonating strain sensors to be distinguishable from each other even when the strain applied to the stress member causes shifting of the resonance frequency thereof”)
	Hancock further discloses based on a subject reaching or coming into contact with the first resonance sensor and the second resonance sensor, obtain information regarding a blood glucose level of the subject by subtracting a shift value of the resonance frequency due to the shape strain from a shift value of the resonance frequency of each of the first resonance sensor and the second resonance sensor (Page 6, “Frequency shift information may also be used to represent changes in concentrations of constituents. In this measurement scheme, shifts in frequency of certain characteristics of the phase and magnitude response may also be used as a representative measure of changes in concentration of constituents. For example, a shift in frequency of a null or minima contained within the magnitude versus frequency response may represent an increase in blood-glucose concentration. Said frequency shift may be measured by comparing the difference between the frequency at which a null point (minima) occurs for normal conditions with the measured frequency null position; alternatively, it may be preferable to measure a percentage change. Variations in temperature and tissue fat may cause frequency additional shifts and these will need to be subtracted or nulled to obtain the frequency shift component that represents only a change in blood-glucose concentration”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200306528 discloses “In some embodiments, the first external device includes a shield comprising a copper shield and a ferrite shield. The shield can be configured to provide a function selected from the group consisting of: reduce deleterious effects of electromagnetic components of the first external device; improve transmissions of the at least one external antenna to the first implantable device; and combinations thereof” (Paragraph [0025]). It also discloses “In some embodiments, one or more inner or outer surfaces (or portions of surfaces) of housing 210 includes an insulating and/or shielding layer (e.g. a conductive electromagnetic shielding layer), such as inner coating 219 a and/or outer coating 219 b shown (singly or collectively coating 219). Coating 219 can comprise an electrically insulating and/or a thermally insulating layer or other coating. In some embodiments, one or more portions of housing 210 comprise an electrically shielding coating 219, while other portions are transmissive to electromagnetic signals such as radiofrequency signals” (Paragraph [0258]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C/Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791